Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is taken in response to the application’s amendments and remarks file on 11/29/2021 regarding to the 15/621,613 filed on 06/13/2017.
Claims 1, 11, 17-18, 19-20 are amended. Claims 1-20 are currently pending for consideration.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/29/2021 has been entered.

Response to Amendment and Remark
The applicant’s amendments and remarks file on 11/29/2021 have been fully and carefully considered, with Examiner’s response set forth below.
Applicant’s arguments, see (Arg. Page 1), with respect to “Objection to Claims 1-19… Applicant has amended the claims to address the issues raised in the Office Action… Claim 19 being considered the most least restrictive claim, and therefore, the Office's asserts that Claim 19 should be numbered as Claim 1, Applicant disagrees…” have been fully considered and are persuasive.  The objection of claim 11 has been withdrawn. However, the objection of the “claim 19 is a method claim which is the least restrictive claim and should be presented as claim number 1”, examiner disagrees and will maintained in abeyance until allowability of either application can is determined.
Applicant’s arguments, see (Arg. Page 1-3), with respect to the rejection(s) of claim(s) 1, 19, and 20 under “Rejection of Claims 1, 3-8,10-16,19, and 20 Under 35 U.S.C. § 103… Independent Claim 1 recites in part:
... 
based on the computing, determine that the object is in a foreground with respect to the pixels described by the model;
based on determining that the object is in a foreground with respect to pixels described by the model, determine that a portion of the object is occluding at least a portion of the digital ink;
... “ have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, because the amendments changed the scope, a new ground of rejection is made with Boyle in view of Gaddy and Berlin.
Claim Objections
Claims 1-19 are objected to under 37 CFR 1.75(g) as being in improper form because claim 19 is a method claim which is the least restrictive claim and should be presented as claim number 1.

Examiner Note
The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Claims 1, 3-4, 6-7, 11, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boyle (US 20160338120 A1, “Boyle”) and in view of Gaddy et al. (US 20140241582 A1, “Gaddy’) and further in view of Berlin et al. (US 10163195 B2, “Berlin”).
As to claim 1, Boyle discloses An image processing apparatus configured to detect occlusion of digital ink in a digitally annotated video, the image processing apparatus comprising:
a processor configured to: 
receive a video; (Boyle: [0046] video scaling and processing with the video input 310 comprises receiving a video).
Identify an annotation made to a first frame in the video after the first frame in video has been capture, the annotation comprising digital ink applied to the first frame in the video; (Boyle: [0049, 0015, 0018] The touch accelerator determines the pointer is annotating or adding content objects and injects the annotations or content objects directly into the Frame (i.e. first frame) buffer using the appropriate ink attributes of the digital ink object… an image sensor captures an optically recognizable image with digital ink object as video input).
However, Boyle may not explicitly discloses all the aspects of the for the first frame of the video, compute a model describing pixels in a bounding region containing the digital ink;
for a second frame of the video, identify an object in a second region that overlaps to the bounding region;
compute a comparison between the second region and the model;
based on the computing, determine that the object is in a foreground with respect to the pixels described by the model;
update a display of the digital ink in the second frame to reflect the hiding of at least the portion of the digital ink.
Gaddy disclose for the first frame of the video, compute a model describing pixels in a bounding region containing the digital ink; (Gaddy: [0012] a processing device receives a first image of video frame to compute the first image, e.g., a motion model, toward the second image to obtain a motion-compensated image in the occlusion region with pixel values of the marking occlusion with background image (i.e. digital ink)).
Gaddy disclose for a second frame of the video, identify an object in a second region that overlaps to the bounding region; (Gaddy: [0012, 0008] receives a first image and a second image of the stream of digital video… estimates a field of motion vectors… the second image (i.e. second frame) to obtain (i.e. identify) a motion-compensated image (i.e. an object)… by comparing a plurality of pixel values… for identifying the occlusion regions and boundaries (i.e. overlapped bounding region)… to obtain a regularized occlusion map).
Gaddy disclose compute a comparison between the second region and the model; (Gaddy: [0030-0031] the occlusion map generator compares a plurality of pixel values of the motion-compensated image for the motion vectors warped the previous frame (i.e. second region) to a plurality of pixels of the first image as the model with the estimated an error field.
Gaddy disclose based on the computing, determine that the object is in a foreground with respect to the pixels described by the model; (Gaddy: [0016-17, 0031] based on a computing system for detecting one or more occlusion regions in an image sequence… determine an image pair with background and foreground, where the foreground object is in motion and shows occlusion and disocclusion regions… by comparing a plurality of pixel values).
The examiner notes that “the model” is recited “compute a model describing pixels of a bounding region of the ink” in the [0006] of the specification).
Gaddy disclose update a display of the digital ink in the second frame to reflect the hiding of at least the portion of the digital ink. (Gaddy [0016, 0004] combined with Boyle’s [0033] virtual digital ink on the display discloses FIG. 1 shows the updated foreground object 115 is in motion in a video sequence, background pixels of the image 100b in the forward-motion direction are hidden as the occlusion region (i.e. hidden portion) 120 by the object in the foreground displayed in the second image). 
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Boyle and Gaddy disclosing detecting and tracking the occlusion object which are analogous art from the “same field of endeavor”, and, when Gaddy’s computing a motion-compensated image and motion compensated warping frame for comparison was combined with Boyle’s receive an annotated video stream, the claimed limitation on the for the first frame of the video, compute a model describing pixels in a bounding region containing the digital ink;
for a second frame of the video, identify an object in a second region that overlaps to the bounding region;
compute a comparison between the second region and the model;
based on the computing, determine that the object is in a foreground with respect to the pixels described by the model;
update a display of the digital ink in the second frame to reflect the hiding of at least the portion of the digital ink would be obvious. The motivation to combine Boyle and Gaddy is to provide a high-throughput system to improve the perceptual quality and the transmission or storage efficiency of video transmission with real-time efficiency. (See Gaddy [0071]).
However, Boyle in view of Gaddy may not explicitly discloses all the aspects of the based on determining that the object is in a foreground with respect to pixels described by the model, determine that a portion of the object is occluding at least a portion of the digital ink;
based on determining that the portion of the object is occluding at least the portion of the digital ink, hide at least a portion of the digital ink occluded by the portion of the object; and
Berlin discloses based on determining that the object is in a foreground with respect to pixels described by the model, determine that a portion of the object is occluding at least a portion of the digital ink; (Berlin: [col 8 ln 46-61, col 9 ln 4-7] using foreground/background separation to identify regions of an image that correspond to a 'foreground' object with a particular pixels that occludes a background, e.g., a person (i.e. foreground object) walking in front of a mural painted (i.e. digital ink) on a wall as the created background image… produces a 'composite background image' that includes the portion of 'true background image' of the mural painted on the wall that lies behind the subject and is occluded by it).
Berlin discloses based on determining that the portion of the object is occluding at least the portion of the digital ink, hide at least a portion of the digital ink occluded by the portion of the object; and (Berlin: [col 8 ln 46-61, col 9 ln 4-7] based on the identified regions of an image that correspond to a 'foreground' object with a particular pixels that occludes a background, e.g., a person (i.e. foreground object) walking in front of a mural painted (i.e. digital ink) on a wall as the created background image… produces a 'composite background image' that includes the portion of 'true background image' that lies (i.e. hide) behind the subject and is occluded by it).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Boyle in view of Gaddy and Berlin disclosing detecting and tracking the occlusion object which are analogous art from the “same field of endeavor”, and, when Berlin’s determining a foreground object with a particular pixels and producing composite background image that occluded behind the object was combined with Boyle in view of Gaddy’s receive an annotated video stream, the claimed limitation on the based on determining that the object is in a foreground with respect to pixels described by the model, determine that a portion of the object is occluding at least a portion of the digital ink;
based on determining that the portion of the object is occluding at least the portion of the digital ink, hide at least a portion of the digital ink occluded by the portion of the object would be obvious. The motivation to combine Boyle in view of Gaddy and Berlin is to provide a system to permit background and reflection images to be effectively removed from the same portion of the overall image in which the subject of interest is present. (See Berlin [col 12 ln 37-39]).

As to claim 3, Boyle in view of Gaddy and Berlin discloses the image processing apparatus of claim 1, wherein: the model comprises a set of sub-models describing pixels of the at least first frame in a set of respective first sub-regions making up the bounding region; (Gabby: [0046] the region of support weighting model can be 3x3 or 5x5 (i.e. sub-model) for each pixel cell as regions-of-support of the motion frame in the sub-regions for the first image).
the second region comprises a set of second sub-regions corresponding to the set of first sub-regions; and (Gabby: [0046] the region of support weighting model can be 3x3 or 5x5 for each pixel cell as regions-of-support of the motion frame in the sub-regions for the second image a set of sub-regions corresponding to  the sub-region of the previous image).
the processor is configured to compute a comparison between each pixel of each second sub-region and the corresponding sub-model. (Gaddy: [0031] the occlusion map generator compares a plurality of pixel values of the motion-compensated second image to a plurality of pixels (i.e. second sub-region) of the first image with the estimated an error field (i.e. sub-model)).
As to claim 4, Boyle in view of Gaddy and Berlin discloses the image processing apparatus of claim 1, wherein each sub-model describes a cell of a grid of pixels. (Gabby: [0046] the region of support weighting model can be 3x3 or 5x5 (i.e. grid of pixels) for each pixel cell as regions-of-support).
As to claim 6, Boyle in view of Gaddy and Berlin discloses the image processing apparatus of claim 1, wherein the comparison comprises a computed similarity value between pixels of the second region and the model. (Gaddy: [0043] the correlation based similarity measures for estimating the error pixels between each pixel in a second frame and the motion model by Sum of Squared Differences (SSD)).
As to claim 7, Boyle in view of Gaddy and Berlin discloses the image processing apparatus of claim 1, wherein the comparison comprises an occlusion map indicating pixels of the second region which have a similarity value below a predetermined threshold value. (Gaddy: [0061] the error field consistent thresholding operation for comparison, whereby occlusion map field pixels of the current frame corresponding to error field similarity values below a given threshold are marked as non-occlusion in the final occlusion map O( )).
As to claim 11, Boyle in view of Gaddy and Berlin discloses the image processing apparatus of claim 1, wherein the processor is further configured to: 
determine data from the second region; and (Gaddy: [0030] the occlusion map generator 245 estimates a field of motion vectors between a first image and a second image based on the received data from the image buffer of the second image).
update the model to describe pixels of the second region which have a similarity value above a predetermined threshold value if data from the second region has not yet been included in the model. (Gaddy: [0034-35] a value based on one of the regularized occlusion map or the regularized error field is above a threshold value (i.e. a similarity value), the occlusion map generator repeats the comparing and the regularizing steps to update the image motion model of the motion-compensated mapping of the previous frame f(x,y,t-1) to the current frame f(x,y,t) which not include the second frame).
As to claim 15, Boyle in view of Gaddy and Berlin discloses the image processing apparatus of claim 1, wherein the processor is further configured to, prior to updating the ink or prior to generating the comparison: 
check a set of criteria for the video, the criteria being indicative of the occlusion mechanism being effective; and (Gaddy: [0034] check a value based on the regularized occlusion map and the regularized error field (i.e. set of criteria) is above a threshold value, the occlusion map generator repeats the comparing and the regularizing steps for the occlusion map being effective).
if the criteria is not fulfilled, then abort any remaining steps for detecting occlusion. (Gaddy: [0034] if a value based on one of the regularized occlusion map and the regularized error field (i.e. criteria) is not above a threshold value, the step is ended for detecting).
As to claim 17, Boyle in view of Gaddy and Berlin discloses the image processing apparatus of claim 1, wherein the bounding region is associated with an object to which the digital ink was applied in the first frame. (Gaddy: [0004] FIG. 1 shows an image pair (i.e. bounding region) with background 105 and foreground 110, where a foreground object 115 is in motion and which shows an occlusion region 120 and a disocclusion region in the frame).
As to claim 18, Boyle in view of Gaddy and Berlin discloses the image processing apparatus of claim 17, wherein computing the comparison between pixels in the second region and the model further comprises computing a comparison between pixels in the second region and the object to which the digital ink was applied. (Berlin: [col 11 ln 31-36, col ln 59-62] using noise reduction approaches to make the reflection background estimate more accurate and robust to noise include multi-level spatial scaling, weighted averaging of multiple pixels with minimum-value computation, time-based filtering of intensity values at each pixel in the spatial region and…  comparison to the overall range of pixel intensities of the object that were present in the original image to make the subject visible, a combination of level shifting, amplification, and tone correction is desirable).
Regarding claims 19 and 20, these claims recite the method/device-readable media performed by the apparatus of claims 1; therefore, the same rationale of rejection is applicable.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Boyle, Gaddy and Berlin and further in view of Kwatra et al. (US 8391634 B1, “Kwatra”).
As to claim 2, Boyle in view of Gaddy and Berlin discloses the image processing apparatus of claim 1, wherein the model comprises a statistical model of at least one channel of the pixels in the bounding region, and (Gaddy: [0036] giving a per-pixel mapping between two frames and is applicable to a motion model with estimating disparity (i.e. channel) map. Equation (1) (i.e. a statistical model) holds true for everywhere in the video frame of the region except for the occluded regions. The examiner notes that [0057] of the specification recited “the channels are features, i.e. gradients, gradient magnitudes, gradient angles, edge responses”).
However, Boyle in view of Gaddy and Berlin may not explicitly discloses all the aspects of the processor is configured to compute the comparison by comparing the intensity of the at least one channel of the pixels in the second region to the model. 
Kwatra discloses the processor is configured to compute the comparison by comparing the intensity of the at least one channel of the pixels in the second region to the model. (Kwatra: [col 3, ln 32-35] the image processing server estimates the illumination values of the pixel intensities by comparing a known pixel intensity for a given pixel to a known pixel intensity of a corresponding pixel in a neighboring period to the model).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Boyle in view of Gaddy and Berlin and Kwatra disclosing image process with occlusion map which are analogous art from the “same field of endeavor”, and, when Kwatra’s estimating the illumination values of the pixel intensities by comparing the intensity was combined with Boyle in view of Gaddy and Berlin’s receive an annotated video stream, the claimed limitation on the processor is configured to compute the comparison by comparing the intensity of the at least one channel of the pixels in the second region to the model would be obvious. The motivation to combine Boyle in view of Gaddy and Berlin and Kwatra is to provide method for estimating the illumination in images by comparing and optimizing the intensities with desirable quality. (See Kwatra [col 1, ln 20-25]).

Claims 5, 8, 10, 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Boyle in view of Gaddy and Berlin and further in view of Divakaran et al. (US 20140347475 A1, “Divakaran”).
As to claim 5, Boyle in view of Gaddy and Berlin discloses the image processing apparatus of claim 3,
However, Boyle in view of Gaddy and Berlin may not disclose all the aspects of the image processing apparatus of claim 3, wherein the processor is configured to interpolate the comparison at the boundaries between neighboring sub-regions. 
Divakaran discloses wherein the processor is configured to interpolate the comparison at the boundaries between neighboring sub-regions. (Divakaran: [0013] the local weighting over a boundary of the local region of support is based on an eigensystem analysis of the local gradient structure tensor for each pixel (i.e. sub-region) of the motion-compensated image).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Boyle in view of Gaddy and Berlin and Divakaran disclosing image process with occlusion map which are analogous art from the “same field of endeavor”, and, when Divakaran’s interpolating the comparison comprising an occlusion probability map was combined with Boyle in view of Gaddy and Berlin’s receive an annotated video stream, the claimed limitation on the wherein the processor is configured to interpolate the comparison at the boundaries between neighboring sub-regions would be obvious. The motivation to combine Boyle in view of Gaddy and Berlin and Divakaran is to provide the object tracking in a populated video streaming area effectively. (See Divakaran [0022]).
As to claim 8, Boyle in view of Gaddy and Berlin discloses the image processing apparatus of claim 6, 
However, Boyle in view of Gaddy and Berlin may not disclose all the aspects of the image processing apparatus of claim 6, wherein the comparison comprises an occlusion probability map calculated from the similarity values of each of the pixels of the second region. 
Divakaran discloses wherein the comparison comprises an occlusion probability map calculated from the similarity values of each of the pixels of the second region. (Divakaran: [0036, 0040] combined Gaddy’s the second region discloses scene awareness module computes static and dynamic occlusion map in the individual frames of the video stream according to associated with a degree of certainty (i.e. similarity values), such as a statistical or probabilistic likelihood of a plurality of pixels of the next frame).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Boyle in view of Gaddy and Berlin and Divakaran disclosing image process with occlusion map which are analogous art from the “same field of endeavor”, and, when Divakaran’s comparison comprising an occlusion probability map was combined with Boyle in view of Gaddy and Berlin’s receive an annotated video stream, the claimed limitation on the wherein the comparison comprises an occlusion probability map calculated from the similarity values of each of the pixels of the second region would be obvious. The motivation to combine Boyle in view of Gaddy and Berlin and Divakaran is to provide the object tracking in a populated video streaming area effectively. (See Divakaran [0022]).
As to claim 10, Boyle in view of Gaddy and Berlin discloses the image processing apparatus of claim 8,
However, Boyle in view of Gaddy and Berlin may not explicitly disclose all the aspects of the wherein the processor is configured to update the ink by applying the probability map to the ink.
Divakaran discloses wherein the processor is configured to update the ink by applying the probability map to the ink. (Divakaran: [0024] the local track/video is updated with marking annotation of the bounding box that is uniquely identifies one or more objects detected in the video stream by the occlusion map with probabilistic likelihood).
As to claim 12, Boyle in view of Gaddy and Berlin discloses the image processing apparatus of claim 1,
However, Boyle in view of Gaddy and Berlin may not disclose all the aspects of wherein the model is updated according to a learning algorithm having a learning rate. 
Divakaran discloses wherein the model is updated according to a learning algorithm having a learning rate. (Divakaran: [0041, 0086] system is configured with a classifier that learns, by updating one or more machine learning techniques, distributions of same and different objects across the different fields of view of the cameras, using training data over a period of time (i.e. learning rate) and multiple appearance models.
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Boyle in view of Gaddy and Berlin and Divakaran disclosing image process with occlusion map which are analogous art from the “same field of endeavor”, and, when Divakaran’s learning algorithm having a learning rate was combined with Boyle in view of Gaddy and Berlin’s receive an annotated video stream, the claimed limitation on the wherein the model is updated according to a learning algorithm having a learning rate would be obvious. The motivation to combine Boyle in view of Gaddy and Berlin and Divakaran is to provide the object tracking in a populated video streaming area effectively. (See Divakaran [0022]).
As to claim 13, Boyle in view of Gaddy and Berlin and Divakaran discloses the image processing apparatus of claim 12, wherein the processor is configured to change the learning rate. (Divakaran: [0086] the system is configured to change a classifier that learns by executing one or more machine learning techniques of different learning rate with distributions of same and different objects).
As to claim 14, Boyle in view of Gaddy and Berlin discloses the image processing apparatus of claim 1, wherein the processor is configured to compute the comparison by: 
for each pixel not indicated as occluded, marking the pixel as occluded if the number of occluded pixels in a selected neighborhood of the pixel is above a predetermined threshold value. (Gaddy: [0034-0035] for a value based on one of the regularized occlusion map or the regularized error field is above a threshold value (i.e. a similarity value), the occlusion map generator repeats the comparing and the regularizing steps to update the image motion model of the motion-compensated mapping of the previous frame f(x,y,t-1) to the current frame f(x,y,t) which not include the second frame).
However, Boyle in view of Gaddy and Berlin may not disclose all the aspects of the generating an occlusion map indicating occluded pixels of the second region which have a similarity value below a predetermined threshold value; 
Divakaran discloses generating an occlusion map indicating occluded pixels of the second region which have a similarity value below a predetermined threshold value; (Divakaran: [0050, Claim 2] likelihood that a part detection response is missing is large if a body part is occluded by other detection responses with lower Z-values, and thus results in occluded detection hypotheses… comprising repeating comparing the regularizing until a value of the occluded pixels of the second box based on the regularized occlusion map (i.e. similarity value) is below a threshold value).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Boyle in view of Gaddy and Berlin and Divakaran disclosing image process with occlusion map which are analogous art from the “same field of endeavor”, and, when Divakaran’s occlusion map indicating occluded pixels having a similarity value below a predetermined threshold value was combined with Boyle in view of Gaddy and Berlin’s receive an annotated video stream, the claimed limitation on the generating an occlusion map indicating occluded pixels of the second region which have a similarity value below a predetermined threshold value would be obvious. The motivation to combine Boyle in view of Gaddy and Berlin and Divakaran is to provide the object tracking in a populated video streaming area effectively. (See Divakaran [0022]).
As to claim 16, Boyle in view of Gaddy and Berlin discloses the image processing apparatus of claim 1, wherein the processor is configured to compute a second region corresponding to the bounding region by: 
However, Boyle in view of Gaddy and Berlin may not disclose all the aspects of the selecting a plurality of template pixels of the bounding region;
matching the template pixels of the bounding region to corresponding matching template pixels in the subsequent frame: 
generating a homography transform matrix using the matching; and
applying the homography transform matrix to the bounding region to generate the second region.
Divakaran discloses selecting a plurality of template pixels of the bounding region;
matching the template pixels of the bounding region to corresponding matching template pixels in the subsequent frame (Divakaran: [0032] Using the camera calibration module to select with template pixels of the bounding box and an assumption that people are located on the bounding box of the ground plane, the OT (Tracking Object) nodes compute (i.e. match) geo-locations of people of the template pixels in the next frame that are detected in the video streams).
Divakaran discloses generating a homography transform matrix using the matching; and
applying the homography transform matrix to the bounding region to generate the second region. (Divakaran: [0031, 0086] generating the transformation bounding box for the OT (Object tracking) matching the similarity by using a homology-based camera calibration and applying to generate the bounding box in the next frame).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Boyle in view of Gaddy and Berlin and Divakaran disclosing image process with occlusion map which are analogous art from the “same field of endeavor”, and, when Divakaran’s using a homology-based camera calibration was combined with Boyle in view of Gaddy and Berlin’s receive an annotated video stream, the claimed limitation on the selecting a plurality of template pixels of the bounding region; matching the template pixels of the bounding region to corresponding matching template pixels in the subsequent frame: generating a homography transform matrix using the matching; and applying the homography transform matrix to the bounding region to generate the second region would be obvious. The motivation to combine Boyle in view of Gaddy and Berlin and Divakaran is to provide the object tracking in a populated video streaming area effectively. (See Divakaran [0022]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Boyle, Gaddy, Berlin and Divakaran and further in view of Forsyth et al. (US 20150310135 A1, “Forsyth”).
As to claim 9, Boyle in view of Gaddy, Berlin, and Divakaran discloses the image processing apparatus of claim 8, wherein the probability map is filtered to generate the comparison. (Divakaran: [0030] Motion constraints is used to filter tracks that are potential candidates for association for a probabilistic likelihood in occlusion map). 
However, Boyle, Gaddy, Berlin and Divakaran may not discloses all the aspect of the using a cross bilateral filter to generate the comparison.
Forsyth discloses using a cross bilateral filter to generate the comparison. (Forsyth: [0097] compute the squared pixel-wise difference between the original image from the background, smooth the result with the cross-bilateral filter for comparison).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Boyle, Gaddy, Berlin, and Divakaran and Forsyth disclosing image process with occlusion map which are analogous art from the “same field of endeavor”, and, when Forsyth’s using the cross-bilateral filter for comparison was combined with Boyle, Gaddy Berlin, and Divakaran’s receive an annotated video stream, the claimed limitation on the using a cross bilateral filter to generate the comparison would be obvious. The motivation to combine Boyle, Gaddy Berlin, and Divakaran and Forsyth is to provide the visualization of building design and construction site modeling with smoothing the photographs efficiently. (See Forsyth [0002]).

					Conclusion                                                           Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396. The examiner can normally be reached M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 5712728352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENQ-KANG CHU/Examiner, Art Unit 2176                                                                                                                                                                                                        

/ARIEL MERCADO/Primary Examiner, Art Unit 2176